          Case 5:19-cr-00015-G Document 144 Filed 06/09/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF OKLAHOMA

 UNITED STATES OF AMERICA,                     )
                                               )
        Plaintiff,                             )
                                               )
                                               )
 v.                                            )   Case No. CR-19-15-G
                                               )
 JAYLYN MARQUICE BELL,                         )
                                               )
        Defendant.                             )

                                        ORDER

      Now before the Court is the Government’s Motion (Doc. No. 143) seeking to stay

the Court’s decision on its previously filed request for restitution and to continue the

hearing on that request pending a decision by the Tenth Circuit Court of Appeals in United

States v. Anthony, No. 21-6015 (10th Cir. filed Feb. 4, 2021). The Government represents

that the appellate decision may provide additional guidance as to the Court’s application

of the statutory causation standard and the calculation of restitution in this matter. The

Government’s Motion is unopposed by Defendant Jaylyn Marquice Bell, and Defendant

previously was advised that restitution will be ordered. See Plea Agt. ¶¶ 5, 6 (Doc. No.

68); Sent’g Min. (Doc. No. 87); J. (Doc. No. 88); see also Dolan v. United States, 560 U.S.

605, 608 (2010).

      For good cause shown, the Government’s Motion (Doc. No. 143) is GRANTED. A

decision on the Government’s request for restitution shall be stayed and a hearing on that

request shall be continued until further order of the Court. The Government shall file a
          Case 5:19-cr-00015-G Document 144 Filed 06/09/21 Page 2 of 3




written status report advising the Court of any developments within seven (7) days of the

Tenth Circuit’s issuance of a decision in United States v. Anthony.

       Also pending before the Court is a Motion (Doc. No. 141) filed through counsel for

Defendant. In the Motion, Defendant presents two requests. First, Defendant asks that his

previously filed Motion to Waive Appearance/Presence for Restitution Hearing or, In the

Alternative, to Continue Restitution Hearing (Doc. No. 128), as well as his Waiver of

Appearance for Restitution Hearing (Doc. No. 129), be withdrawn and stricken. See Def.’s

Mot. at 3. Second, Defendant requests that he be permitted to appear at the hearing on the

Government’s pending restitution request via video teleconferencing. See Def.’s Mot. at

3; id. Ex. 1 (Doc. No. 141-1) (Consent to Appear by Video Conference signed by

Defendant and his counsel); see also Gen. Order Nos. 20-9.1, 21-5.1 (W.D. Okla.)

(authorizing felony sentencings to be conducted via video teleconferencing “with the

consent of the defendant after consultation with counsel” and upon specific findings by the

presiding judge).

       Defendant’s Motion (Doc. No. 141) is GRANTED IN PART and DENIED IN

PART. As to Defendant’s first request, although the Court shall not strike the Motion and

Waiver (Doc. Nos. 128, 129) from the case record, they are hereby DEEMED

WITHDRAWN. The Court’s Order granting Defendant’s prior request to waive his

presence at the restitution hearing (Doc. No. 130) shall be and is VACATED.

       As to Defendant’s second request, given the stay of the restitution hearing imposed

by this Order and the likelihood of changed circumstances by the time the hearing is

conducted, the Court DECLINES to make the requisite findings and DENIES Defendant’s


                                            2
          Case 5:19-cr-00015-G Document 144 Filed 06/09/21 Page 3 of 3




request to appear via video teleconferencing. This denial is issued without prejudice to

Defendant reurging his request, if he desires to do so, upon resumption of restitution

proceedings in this matter.

       IT IS SO ORDERED this 9th day of June, 2021.




                                           3
